thought                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DETAILED ACTION
In application filed on 03/21/2021, Claims 1-8 are pending. Claims 1-8 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claims 1-7 contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114 for details. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gong et al. (US20030138941A1). 

Regarding Claim 1, Gong teaches a liquid handling device (Para 0067, referred to as lab-on-a chip) configured to process a first sample and a second sample (Para 0086, 0098 referred to as cells; Para 0006, …up to four samples can be amplified and analyzed on the same chip; Para 0071, referred to as test samples are introduced into the device…), the liquid handling device (Para 0067, referred to as lab-on-a chip)  comprising:
 a plurality of first wells (Para 0067, referred to as a plurality of the one or more sample introduction inlets) configured for the first sample (Para 0086, 0098 referred to as cells; Para 0006, …up to four samples can be amplified and analyzed on the same chip; Para 0071, referred to as test samples are introduced into the device…);
 a first channel (Para 0067, any of the one or more interconnected channels) connected (Para 0095, test sample inlet 2 is fluidically coupled to sample preparation chamber 6 through channel 5) to the plurality of first wells (Para 0067, referred to as one or more sample introduction inlets);
 a plurality of second wells (Para 0067, referred to as a plurality of the one or more sample introduction inlets) configured for the second sample (Para 0086, 0098 referred to as cells; Para 0006, …up to four samples can be amplified and analyzed on the same chip; Para 0071, referred to as test samples are introduced into the device…);
 a second channel (Para 0067, any of the one or more interconnected channels) connected (Para 0095, test sample inlet 2 is fluidically coupled to sample preparation chamber 6 through channel 5) connected to the plurality of second wells (Para 0067, any of the one or more interconnected channels) connected (Para 0095, test sample inlet 2 is fluidically coupled to sample preparation chamber 6 through channel 5);
 a plurality of processing agent wells (Para 0149, Fig. 11B, referred to as referred to as inlets 72 and 70 may be configured to receive various solutions such as, lysing solutions) configured for a processing agent (Para 0149, referred to as lysing solutions; Para 0167, cell lysing buffer) configured to process the first sample and the second sample (Para 0149, … lysing solutions, buffer solutions and elution buffers, respectively, or one inlet may be provided through which various fluids, including buffers, may be introduced into the sample preparation chamber 6) ;
a processing agent channel (Para 0095,Fig. 3, ref. 7, connecting inlet 4 to sample preparation chamber 6; Para 0149, the tubular portion of the either of inlets 72 and 70 is inherently a channel ) connected to the plurality of processing agent wells (Para 0149, Fig. 11B, referred to as inlets 72 and 70 ); and
 a common channel (Fig. 11A, ref.20, referred to as any of channels such as 22, 20 and 30)  connected to the first channel, the second channel and the processing agent channel (Para 0067, any of the one or more interconnected channels; See Figs 1-3 and 11B, for structural arrangement).

Regarding Claim 3, Gong teaches a liquid handling device according to claim 1, further comprising: a plurality of first valves (Para 0071, referred passive or active valves; Para 0085, referred to as Flow controlling elements include various valves, gates and restrictions…) disposed between the plurality of first wells (Para 0067, referred to as a plurality of the one or more sample introduction inlets) and the first channel (Para 0067, any of the one or more interconnected channels); a plurality of second valves (Para 0071, referred passive or active valves; Para 0085, referred to as any plurality of Flow controlling elements include various valves, gates and restrictions…) disposed between the plurality of second wells (Para 0067, referred to as a plurality of the one or more sample introduction inlets)  and the second channel (Para 0067, any of the one or more interconnected channels); and a plurality of processing agent valves (Para 0071, referred passive or active valves; Para 0085, referred to as any plurality of Flow controlling elements include various valves, gates and restrictions…) disposed between the plurality of processing agent wells and the processing agent channel (Para 0067, any of the one or more interconnected channels; See Figs 1-3 and 11B, for structural arrangement). Gong in Para 0085 teaches that Flow controlling elements include various valves, gates and restrictions that may be provided at virtually any part of the apparatus, including channels as well as points of communication, for example, according to a user's desire or need for regulating/controlling fluid flow). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Gong et al. (US20030138941A1).

Regarding Claim 2, Gong teaches a liquid handling device according to claim 1. 

Gong does not teach that one end portion of the common channel is connected to one end portion of the first channel, one end portion of the second channel, and one end portion of the processing agent channel.
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the one end portion of the common channel being connected to one end portion of the first channel, one end portion of the second channel, and one end portion of the processing agent channel. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate claimed fluidic connection of the respective channels to provide the desired optimal performance.

Regarding Claim 7, Gong teaches a liquid handling device according to claim 1, wherein the liquid handling device includes: 
a substrate (See Para 0003, 0013, 0015, 0080, 0082) including a plurality of grooves (Para 00126,0139 referred to as multipurpose channels) and a plurality of through holes (Abstract, Para 0080, referred to as assay stations) ; and 
a film (Para, 0048, referred to as sealing layer; Para 0080, referred to as cover film or plate; Para 0082, …sealing layer 40 can also consist of other materials such as glass plate or plastic plate or an elastomer like polydimethylsiloxane , PDMS) joined to the substrate to close openings of the plurality of grooves (Para 00126,0139 referred to as multipurpose channels)  and openings of the plurality of through holes (Para 0048, 0080, referred to as assay stations). 
wherein the film  is a film of a multi-layer structure (Para, 0048, referred to as sealing layer; Para 0080, referred to as cover film or plate; Para 0082, …sealing layer 40 can also consist of other materials such as glass plate or plastic plate or an elastomer like polydimethylsiloxane , PDMS; Plastic materials inherently have a multilayer films) .

Gong does not teach that the first channel, the second channel, the processing agent channel and the common channel are composed of the plurality of grooves and the film that closes the openings of the plurality of grooves, 
wherein the plurality of first wells, the plurality of second wells and the plurality of processing agent wells are composed of the plurality of through holes and the film that closes the openings of the plurality of through holes.

However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the claimed structural configuration. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate claimed structural configuration to provide the desired optimal performance.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Gong et al. (US20030138941A1) in view of Chan (US20150260745A1)
Regarding Claim 4, Gong teaches liquid handling device according to claim 1, wherein the plurality of first valves, the plurality of second valves, and the plurality of processing agent valves (Para 0071, referred passive or active valves; Para 0085, referred to as Flow controlling elements include various valves, gates and restrictions…) are rotary membrane valves.
Gong does not teach that the plurality of first valves, the plurality of second valves, and the plurality of processing agent valves are rotary membrane valves.

In the analogous art of miniature fluidic systems, Chan teaches that a rotary diaphragm valve (inherently rotary membrane valve) is utilized to load precise volumes of samples into flow based systems, where the diaphragm valve is rotated to bring the channel filled with injected sample to connect with a carrier fluid and the entrance to the column for the sample to be displaced by the carrier fluid (Para 0007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gong and Chan to incorporate a rotary diaphragm valve , as taught by Chan, motivated by the need to use rotary diaphragm valve to load precise volumes of samples into flow based systems, where the diaphragm valve is rotated to bring the channel filled with injected sample to connect with a carrier fluid and the entrance to the column for the sample to be displaced by the carrier fluid (Para 0007). Doing so facilitates fluid metering (Para 0007), allowing for predetermined amounts of fluid to be delivered in the device. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Gong et al. (US20030138941A1) in view of Villagomez et al. (US20130017110A1)
Regarding Claim 6, Gong teaches a liquid handling device according to claim 1, comprising the common channel (Fig. 11A, ref.20, referred to as any of channels such as 22, 20 and 30).
Gong does not teach a rotary membrane pump connected to the common channel.
In the analogous art of diaphragm pumps which are inherently membrane pumps, Villagomez, teaches that the  diaphragm pumps teaches may be a rotary diaphragm pump (Para 0012)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gong and Villagomez to incorporate a rotary membrane pump, as taught by Villagomez, motivated by the need to use diaphragm pump which take the form of positive displacement pumps are configured with one or more chambers for pumping a fluid (Para 0004). Diaphragm pumps use check valves to allow fluids to pass in one direction either from an inlet side to an outlet side of a valve housing, or vice versa (Para 0004). Doing so allows for fluidic flow to be attained in the device in one direction. 
Allowable Subject Matter
Claims 5 and 8 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Gong, neither teaches nor fairly suggests teach that the plurality of first valves and the plurality of second valves are disposed on a circumference of a first circle; and the plurality of processing agent valves is disposed on a circumference of a second circle concentric with the first circle (as claimed in Claim 5);

In addition, the closest prior art, Gong, neither teaches nor fairly suggests teach the method comprises: 
moving, from one of the plurality of processing agent wells, the processing agent to the first well to which the first sample has been provided through the processing agent channel, the common channel and the first channel; 
moving liquid containing the first sample to the first channel from the first well provided with the first sample and then moving the liquid containing the first sample in the first channel to one of the plurality of first wells; 
moving, from one of the plurality of processing agent wells, the processing agent to the second well to which the second sample has been provided through the processing agent channel, the common channel and the second channel; and 
moving liquid containing the second sample to the second channel from the second well provided with the second sample and then moving the liquid containing the second sample in the second channel to one of the plurality of second wells (as claimed in Claim 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goswami et al. ["Advances in polymeric materials for modified atmosphere packaging (MAP)." Multifunctional and nanoreinforced polymers for food packaging. Woodhead Publishing, 2011. 163-242.: teaches that plastic films can be manufactured either as a single film or as a combination of more than one plastic.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797